                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                              IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   AROR-ARK O’DIAH,
                                                                         11
United States District Court




                                                                                            Plaintiff,                                              No. C 19-00816 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   DISCOVER BANK a/k/a DISCOVER a/k/a DISCOVER
                                                                         14   BANK CREDIT CARD, DISCOVER BANK CREDIT
                                                                              CARD OPERATIONS MANAGERS, NEW YORK-                                   ORDER ADOPTING
                                                                         15   PRESBYTERIAN LOWER MANHATTAN HOSPITAL,                                REPORT AND
                                                                              DR. COLLEEN McCARTHY, JASON AUSMUS,                                   RECOMMENDATION
                                                                         16   SZEKUM TAM, ELLEN HAWA, WEILL CORNELL                                 TO DISMISS
                                                                              MEDICINE a/k/a WEILL CORNELL INTERNAL                                 COMPLAINT AND TO
                                                                         17   MEDICINE ASSOCIATES, NEW YORK MEDICAL                                 TRANSFER SINGLE
                                                                              AND DIAGNOSTIC CENTER a/k/a ORTHO-NEURO-                              CLAIM TO PROPER
                                                                         18   MUSCULO-SKELETAL DIAGNOSTIC AND                                       VENUE
                                                                              TREATMENT CENTER, AND ALL CENTERS
                                                                         19   PHYSICIANS AND MEDICAL DOCTORS, NEW
                                                                              YORK CITY HUMAN RESOURCES
                                                                         20   ADMINISTRATION, FLORENCE MERCER,
                                                                              COMMISSIONER SAMUEL ROBERTS FOR THE
                                                                         21   NEW YORK STATE OFFICE OF TEMPORARY AND
                                                                              DISABILITY ASSISTANCE, and SOCIAL SECURITY
                                                                         22   ADMINISTRATION,

                                                                         23                 Defendants.
                                                                                                                                      /
                                                                         24
                                                                         25                                         INTRODUCTION

                                                                         26          In this civil rights action, Magistrate Judge Elizabeth Laporte has filed a Report and

                                                                         27   Recommendation regarding plaintiff’s in forma pauperis application and complaint. For the

                                                                         28   reasons below, the Report and Recommendation is ADOPTED, plaintiff’s application to proceed
                                                                          1   in forma pauperis is GRANTED, and all claims are DISMISSED WITHOUT PREJUDICE against
                                                                          2   defendants, except for claims related to a Social Security disability decision dated December 14,
                                                                          3   2018. Claims related to that decision will be TRANSFERRED to the proper venue, the Eastern
                                                                          4   District of New York.
                                                                          5                                             STATEMENT
                                                                          6          On February 14, plaintiff Aror-Ark O’Diah, proceeding pro se, brought this action
                                                                          7   against Discover Bank, Discover Bank Credit Card Operations Managers; New York-
                                                                          8   Presbyterian Lower Manhattan Hospital, Dr. Colleen McCarthy, Jason Ausmus, Szekum Tam,
                                                                          9   and Ellen Hawa; Weill Cornell Medicine; New York Medical and Diagnostic Center; New York
                                                                         10   Human Resources Administration; Commissioners Samuel Roberts and Florence Mercer of the
                                                                         11   New York State Office of Temporary and Disability Assistance; and the Social Security
United States District Court
                               For the Northern District of California




                                                                         12   Administration. This case was related to C 19-01854 by April 29 order of the undersigned
                                                                         13   (Dkt. No. 18). That case named forty-six other defendants, included some overlapping
                                                                         14   allegations to this complaint, and is dealt with in a separate order.
                                                                         15          Here, plaintiff’s complaint contains nearly 100 paragraphs alleging such wide-ranging
                                                                         16   misconduct against him from improper calculations of his Social Security benefits to being set
                                                                         17   on fire while he was in prison to being refused medical treatment due to his lack of health
                                                                         18   insurance (Dkt. No. 1). In fourteen separate claims alleging violation of his constitutional rights
                                                                         19   due to discrimination for his national origin or failure to provide timely government benefits,
                                                                         20   plaintiff seeks $50 million against each defendant, for $1.2 billion in damages. Plaintiff also
                                                                         21   filed a motion to proceed in forma pauperis (Dkt. No. 3).
                                                                         22          On March 15, Magistrate Judge Elizabeth Laporte filed a report and recommendation
                                                                         23   that: (1) granted plaintiff’s application to proceed in forma pauperis; (2) recommended
                                                                         24   dismissal of all claims without prejudice, except for plaintiff’s claim relating to his appeal of the
                                                                         25   Social Security Administrative Law Judge’s decision that plaintiff’s period of disability began
                                                                         26   only as of September 2016, rather than June 2000 as plaintiff contends; and (3) recommended
                                                                         27   transfer of the Social Security claim to the Eastern District of New York, which appears to be
                                                                         28   the proper venue for plaintiff’s social security appeal (Dkt. No. 9). Any objection to Judge


                                                                                                                                2
                                                                          1   Laporte’s report and recommendations was due within 14 days after being served with a copy.
                                                                          2   Service was completed on March 15, 2019 (Dkt. No. 9-1). As of the date of this order, plaintiff
                                                                          3   has not filed any objection.
                                                                          4                                               ANALYSIS
                                                                          5          For the reasons set forth in Magistrate Judge Laporte’s Report and Recommendation,
                                                                          6   plaintiff has failed to state any claims against defendants that are not frivolous (Dkt. No. 9).
                                                                          7          In defining the meaning of “frivolous” under Section 1915(e)(2)(B), the United States
                                                                          8   Supreme Court has held that the in forma pauperis statute gives judges “the unusual power to
                                                                          9   pierce the veil of the complaint’s factual allegations and dismiss those claims whose factual
                                                                         10   contentions are clearly baseless . . . describing fantastic or delusional scenarios, claims with
                                                                         11   which federal district judges are all too familiar.” Nietzke v. Williams, 490 U.S. 319, 327
United States District Court
                               For the Northern District of California




                                                                         12   (1989). “A court is not bound, as it usually is when making a determination based solely on the
                                                                         13   pleadings, to accept without question the truth of the plaintiff’s allegations . . . [A] finding of
                                                                         14   factual frivolousness is appropriate when the facts alleged rise to the level of the irrational or
                                                                         15   the wholly incredible, whether or not there are judicially noticeable facts available to contradict
                                                                         16   them.” Denton v. Hernandez, 504 U.S. 25, 32–33 (1992).
                                                                         17          Plaintiff has two claims that need to be addressed in other forums. First, plaintiff claims
                                                                         18   that he was denied relief from the New York City Human Resources Administration for welfare
                                                                         19   assistance in 2014, in spite of an order, supposedly issued by an administrative law judge, that
                                                                         20   benefits be given retroactively. If there is a legal basis for that claim, plaintiff needs to seek
                                                                         21   relief in the proper jurisdiction. This court cannot enter the relief that plaintiff seeks against a
                                                                         22   state agency for failure to pay welfare benefits. Second, plaintiff has filed his claim concerning
                                                                         23   a Social Security disability decision in the wrong district. Plaintiff has two residences, one in
                                                                         24   Oakland, California, and the other in Brooklyn, New York, evinced by documents attached to
                                                                         25   his complaint (Dkt. No. 13-3). A complaint for judicial review of a Social Security decision
                                                                         26   must be filed “in the district court of the United States for the judicial district in which the
                                                                         27   plaintiff resides, or has his principal place of business, or, if he does not reside or have his
                                                                         28   principal place of business within any such judicial district, in the United States District Court


                                                                                                                                3
                                                                          1   for the District of Columbia.” 42 U.S.C.§ 405(g). Generally, a Social Security case that is
                                                                          2   improperly venued will be transferred to the proper court. See Barrett-Barksdale v. Colvin,
                                                                          3   2014 WL 4929444 at *1 (E.D. Cal. Sept. 30, 2014).
                                                                          4                                            CONCLUSION
                                                                          5          The court has reviewed and hereby ADOPTS IN FULL Judge Laporte’s report and
                                                                          6   recommendations. Accordingly, plaintiff’s claims against all defendants except for those
                                                                          7   related specifically to his appeal of the Social Security administrative law judge’s decision
                                                                          8   regarding his date of disability are DISMISSED. The clerk shall transfer this action to the United
                                                                          9   States District Court for the Eastern District of New York. Plaintiff’s ex parte application re
                                                                         10   issuance of summons and service of the complaint (Dkt. No. 13) shall be HELD IN ABEYANCE
                                                                         11   and ruled on by the district to whom this case is transferred.
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13          IT IS SO ORDERED.
                                                                         14
                                                                         15   Dated: May 7, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                         16                                                        UNITED STATES DISTRICT JUDGE
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               4
